Citation Nr: 0705853	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-22 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.  He died in April 2002.  The appellant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 


FINDINGS OF FACT

1.  The medical evidence shows that the causes of the 
veteran's death were coronary artery disease, anemia, 
hypertension, and diabetes mellitus. 

2.  During the veteran's lifetime, service connection was 
established for residuals of a shell fragment wound to the 
right ankle.

3.  The in-service and post-service medical records are 
negative for complaints, diagnoses, or treatment for heart 
disease, hypertension, anemia and diabetes.  

4.  The veteran's fatal coronary artery disease, anemia, 
hypertension, and diabetes are not apparent in the record 
until many years post-service and there is no competent 
opinion that links any of these diseases to service

5.  There is no medical evidence or competent opinion that 
shows blood poisoning due to a shell fragment wound to the 
right ankle, nor is there any such evidence that links a 
residual of a shell fragment wound of the right ankle to the 
veteran's death, to include any of the diseases that caused 
his death.  .


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between the care 
provided and the disability; the degree of disability, and 
the effective date of any disability benefits.  The claimant 
must also be notified to submit all evidence in her 
possession, what specific evidence she  is to provide, and 
what evidence VA will attempt to obtain.  VA thirdly has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, obtaining a medical opinion.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notice provided in May 2002, prior to the appealed 
from rating decision, along with the subsequent notice 
provided in April 2003 informed the appellant to submit all 
relevant evidence in her possession and of the evidence 
needed to substantiate her claim, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).

While the notice provided the appellant did not include 
notice of the type of evidence necessary to establish a 
disability rating and effective date for the claim on appeal, 
that failure is harmless because the preponderance of the 
evidence is against the appellant's claim, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.   Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

In view of the foregoing, to include the notice letters, the 
Board finds that the RO complied with VA's duty to notify the 
claimant.  38 U.S.C.A. § 5103(a); see also Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

To the extent that there was any deficiency in the timing of 
the notice to the veteran, the Board notes that the Court of 
Appeals for Veterans Claims (Court) has held recently that a 
supplemental statement of the case that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, No. 02-1077 slip op. at 5-6 (U.S. Vet. App. Dec. 
21, 2006) (Mayfield III); see also Prickett v. Nicholson, 20 
Vet. App. 370 (2006) (holding a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  Here, a 
June 2003 statement of the case post-dated the May 2002 and 
April 2003 notice letters.  The provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, slip op. at 7, 
citing Mayfield II, 444 F.3d at 1333-34.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  The claims file 
includes the veteran's service medical records and copies of 
post-service VA examination reports, along with statements 
from a private physician, FC, M.D.(Dr. FC) (initials used to 
protect privacy).

While the record does not include any of the veteran's other 
post-service medical records, including copies of his 
terminal hospitalization records, the Board finds that VA 
adjudication of the appeal may go forward because the 
appellant was asked by VA on at least two occasions to 
identify the location of these records and to provided 
authorizations for VA to obtain them on her behalf and she 
failed to reply to these requests.  See VA correspondence 
dated in May 2002 and April 2002).  The duty to assist is not 
always a one-way street.  If an appellant wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the purtative evidence.  See Wood v. Derwinski, 
1 Vet. App. 190. 192 (1991); Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  See also Hyson v. Brown, 
5 Vet. App. 262 (1993) (while the VA does have a duty to 
assist the appellant in the development of a claim, that duty 
is not limitless). 

Likewise, while VA did not obtain a medical opinion as to the 
relationship between the veteran's military service and the 
disease that caused his death, the service medical records 
and the post-service medical records were negative for 
complaints, diagnoses, or treatment for heart disease, 
hypertension, anemia and diabetes for approximately thirty-
years following his separation from military service.  Under 
these circumstances, there is no duty to obtain a medical 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(c)(4) (2006). 

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the claimant, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

The Claim

The appellant contends that the veteran's death was linked to 
his military service.  She asserts, in essence, that his 
service-connected shell fragment wounds to the right ankle 
led to blood poisoning, which in turn materially contributed 
to his death.  It is also alleged that the veteran suffered 
from a psychiatric disorder, to include depression and PTSD, 
that began during or was causally linked to service and that 
his psychiatric symptomatology played a significant role in 
his demise.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

The veteran's death certificate shows that he died in April 
2002, at the age of 82, due to coronary artery disease of 
over ten years duration.  Severe anemia of two years 
duration, hypertension of over ten years duration, and 
diabetes mellitus of over ten years duration were also noted.

The service medical records, including the October 1945 
separation examination, are negative for any findings 
relating coronary artery disease, anemia, hypertension, 
diabetes mellitus, blood poisoning, or a psychiatric 
disorder, to include depression and PTSD.

Post-service, the November 1976 VA examination report noted 
that veteran's self reported history of having heart 
treatment.  Thereafter, Dr. FC reported in a September 1986 
letter that he had treated the veteran since May 1974 for 
chest pain and his diagnoses included angina pectoris, 
coronary artery disease, and congestive heart failure due to 
arteriosclerotic heart disease, as well as anemia since April 
1985.  The first diagnosis of diabetes mellitus is not found 
in the record until listed on the February 2002 Certificate 
of Death.  The available post-service records do not contain 
a diagnosis of blood poisoning or any psychiatric disorder.  

There is no competent medical evidence or opinion that 
suggests a link between any of the above disease and any 
remote incident of service, to include the shell fragment 
wound to his right ankle.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303, 3.310 (2006); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  To the extent that the appellant is contending 
that the veteran had problems with the above disease 
processes continually after service, given the length of time 
between the his separation from military service in 1945 and 
first being diagnosed with any of the above disease processes 
in 1974, her contentions are outweighed by the negative post-
service medical evidence.  See Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" 
could be considered in weighing the evidence].  The 
presumptions found at 38 C.F.R. §§ 3.307, 3.309 (2006) are of 
no help to the appellant because the veteran was not 
diagnosed with heart disease, hypertension, anemia or 
diabetes within the first post-service year; as noted above, 
they were first diagnosed many years post-service.

Turning next to the appellant's claim that the cause of the 
veteran's death was due to the veteran's service-connected 
shell fragment wound to the right ankle, as noted above, the 
Certificate of Death clearly shows that the veteran died of 
coronary artery disease, anemia, hypertension, and diabetes 
mellitus; they fail to disclose any finding or opinion that 
implicates a shell fragment wound.  There is no medical 
evidence to show that residuals of a shell fragment wound to 
the right ankle caused or aggravated the veteran's fatal 
heart disease, hypertension, anemia or diabetes, the only 
diseases listed on the death certificate.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995) (when a veteran's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, the 
veteran is entitled to compensation for that incremental 
increase in severity of the non-service-connected disability 
attributable to the service-connected disability).

In reaching the above conclusions, the Board has not 
overlooked the widow's and her representative's written 
statements to the RO.  While lay witnesses can testify as to 
the visible symptoms or manifestations of a disease or 
disability, Caldwell v. Derwinski, 1 Vet. App. 466 (1991), 
lay statements as to the origins of the veteran's 
disabilities are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Simply put, a lay person does not 
have the expertise or competence to give an opinion on the 
diagnosis or etiology of disease.  Therefore, the Board finds 
that these statements are of no probative value.   

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
see also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


